Citation Nr: 0818697	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  03-34 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right hip strain.

2.  Entitlement to service connection for a left leg 
disability. 

3.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated March 2003 and 
September 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, that denied the above 
claims.

In May 2008, the veteran was scheduled for a central office 
hearing before the Board.  However, he failed to appear.

The issue of entitlement to service connection for hepatitis 
C is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on his part.


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran currently suffers from right hip strain. 

2.  There is no competent evidence of record showing that the 
veteran currently suffers from left leg disability.

3.  The veteran did not serve in Vietnam.

4.  The veteran's current diabetes mellitus did not have its 
onset during active service, or within one year after 
separation from service, or result from disease or injury in 
service, including exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
right hip strain have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The criteria for entitlement to service connection for 
left leg disability have not been met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  The criteria for entitlement to service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1112, 
1116, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
diabetes mellitus, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1133; 38 C.F.R. §§ 3.307, 3.309.

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Following a careful review of the entire claims file, the 
Board finds that the evidence shows that the veteran does not 
currently suffer from right hip strain or a left leg 
disability.  In fact, post-service medical evidence is 
entirely negative for any competent evidence of the clinical 
presence of these conditions.  Service medical records show 
no complaints or treatment for a left leg injury.  Service 
medical records do show that in February 1981, the veteran 
was treated for right hip pain.  The record noted that there 
was no history of a groin injury.  He was diagnosed as having 
a strain or muscular spasm.  The November 2004 post-service 
VA examination, however, revealed no significant findings 
with the veteran's right hip by physical examination and x-
rays.  He was diagnosed as having resolved right hip pain.  
The only evidence of the existence of these disabilities is 
the veteran's own statements.  A veteran's belief that he is 
entitled to some sort of benefit simply because he had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In the absence of any competent evidence of right hip strain 
and a left leg disability, the Board must conclude the 
veteran does not currently suffer from these disabilities.

Private treatment records show the veteran currently suffers 
from diabetes mellitus.  However, the veteran does not 
contend, and the medical evidence from service does not show, 
that his diabetes mellitus had its onset in service.  The 
service medical records during the period of active military 
service document no complaints or treatment for any 
endocrinological problems and the veteran was not diagnosed 
until December 2000, many years after service.  This lengthy 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxon v. Gober, 230 F.3d 1330, (Fed. Cir. 
2000).  

Based on the above, the Board must find that both service and 
post-service treatment records provide evidence against this 
claim, indicating a disorder that began years after service 
with no connection to service. 

The veteran is also claiming diabetes mellitus as secondary 
to exposure to herbicides.  For veterans who served in 
Vietnam, service connection on a presumptive Agent Orange 
basis is available for Type II diabetes mellitus under 
current law.  38 U.S.C.A. § 1116(a)(2)(H); 38 C.F.R. § 
3.309(e).  However, this presumption is not available to the 
veteran as he did not serve in Vietnam.  In addition, there 
is no evidence that the veteran was exposed to Agent Orange 
or any herbicides during service in any way.  This theory of 
entitlement is outweighed by the service and post-service 
medical record, which clearly indicates a problem that began 
years after service with no connection to service.  
Therefore, service connection for diabetes mellitus as 
secondary to exposure to herbicides is not warranted.  

In addition, neither the Board nor the veteran (or his 
representative) is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The record does not contain a competent 
opinion linking the veteran's current diabetes mellitus to 
service and the medical evidence of record does not otherwise 
demonstrate that it is related to service.  

Finally, the evidence does not show that the veteran was 
diagnosed with diabetes mellitus within one year following 
his period of active military service.  This disability was 
not diagnosed until 2000.  As such, service connection on a 
presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1112, 
1133; 38 C.F.R. §§ 3.307, 3.309.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in January 2002.  Additional letters were sent 
in October 2003 and May 2006.  The claims were subsequently 
readjudicated in October 2003, November 2004, and March 2007.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of the claimed right hip strain.  In 
this case, VA need not obtain an examination for the claim of 
service connection for a left leg disability as the 
evidentiary record does not show that the veteran currently 
suffers from that disability.  In addition, VA need not 
obtain an examination for the veteran's current diabetes 
mellitus as the evidentiary record does not show that this 
disability is associated with an established event, injury, 
or disease in service; manifested during an applicable 
presumptive period; or otherwise associated with military 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for right hip strain is denied.

Service connection for a left leg disability is denied. 

Service connection for diabetes mellitus is denied.


REMAND

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

The veteran was sent a VCAA notice letter in September 2004 
for his Hepatitis C claim.  The letter, however, informed the 
veteran of the evidence required to establish an increased 
rating, not service connection for Hepatitis C, which is 
currently before the Board.  Such a notice deficiency should 
be corrected on remand.  Along with initial VCAA notice 
pertaining to his claim, VA is also instructed to provide 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  VA should inform the veteran that a disability 
rating will be assigned if service connection is granted and 
an effective date for the award of benefits will be assigned 
if an increase is awarded, and also include an explanation as 
to the type of evidence that is needed to establish an 
increased disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following action:

1.  With regard to the claim of service 
connection for hepatitis C, the RO should 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should advise the veteran of 
the evidence necessary to substantiate 
his claim of service connection, as well 
as what evidence he is to provide and 
what evidence VA will attempt to obtain 
in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should then readjudicate the 
claim on appeal.  If it remains denied, 
the RO should undertake any additional 
actions required and then the veteran 
should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


